Case 2:18-cv-01844-GW-KS Document 181 Filed 05/07/19 Page 1 of 2 Page ID #:8619


   1     PAUL HASTINGS LLP
   2     Yar R. Chaikovsky(SB# 175421)
         yarchaikovsky@paulhastings.com
   3     Philip Ou(SB# 259896)
   4     philipou@paulhastings.com
         David Okano(SB# 278485)
   5     davidokano@paulhastings.com
   6     1 117 S. California Ave.
         Palo Alto, CA 94304
   7     Phone: (650)320-1800
   8     Fax: (650)320-1900

   9     Thomas Zaccaro (SB# 183241)            Chad J. Peterman (pro hac vice)
  10     thomaszaccaro@paulhastings.com         chadpeterman@paulhastings.com
         515 S. Flower St., Floor 25            200 Park Avenue
  11     Los Angeles, CA 90071-2228             New York, NY 10166
  12     Phone:(213)683-6000                    Phone: (212)318-6000
         Fax:(213)996-3146                      Fax: (212)319-4090
  13
  14     Attorneys for Snap Inc.
         See Signaturesfor Additional Counsel
  15
                                 UNITED STATES DISTRICT COURT
  16
               CENTRAL DISTRICT OF CALIFORNIA,WESTERN DISTRICT
  ~17
  18     BLACKBERRY LIMITED, a Canadian
  19     corporation,
                              Plaintiffs,        CASE NO.2:18-cv-01844 GW(KSx)
  20                                             CASE NO. 2:18-cv-02693 GW(KSx)
                      v.
  21     FACEBOOK,INC., a Delaware                       b ]ORDER GRANTING
  22     corporation, WHATSAPP INC., a          DEFENDANTS' AMENDED
         Delaware corporation, and              APPLICATION FOR AN ORDER
  23     INSTAGRAM,LLC,a Delaware               FOR THE ISSUANCE OF
         limited liability company
  24                                            LETTERS OF REQUEST FOR
                            Defendants,         INTERNATIONAL JUDICIAL
  25     SNAP INC., a Delaware corporation      ASSISTANCE
  26                          Defendant.
  27
  28                                             [PROPOSED]ORDER GRANTING DEFENDANTS'
        Case No. 2:18-cv-01844 GW(KSx)            AMENDED APPLICATION FOR AN ORDER FOR
        Case No. 2:18-cv-02693 GW (KSx)           THE ISSUANCE OF LETTERS OF REQUEST FOR
                                                      INTERNATIONAL JUDICIAL ASSISTANCE
Case 2:18-cv-01844-GW-KS Document 181 Filed 05/07/19 Page 2 of 2 Page ID #:8620


   1          Before the Court is Defendants' Motion for Issuance of Letters of Request
   2   for International Judicial Assistance to Norton Rose Fulbright Canada LLP,Blake,
   3   Cassels &Graydon LLP,Nokia Corporation, Weibo Corporation, Jean Philippe
   4   Bouchard, Christopher R. Wormald,Lawrence E. Kuhl, Craig A. Dunk. Mihal
   5   Lazaridis, Michael S. Brown, Alfred Menezes, Ashok Vadekar, Robert J. Lambert,
   6   Terrill Dent, Ronald Scotte Zinn, Samer Fahmy, Kalu Onuka Kalu, and Gerhard D.
   7   Klassen.
   8          After consideration of said motion,the Court finds that it is well taken and is
   9   hereby GRANTED. The Court shall execute each submitted Letter of Request for
  10   International Judicial Assistance with an original signature, to which the clerk shall
  11   affix an original seal, which shall then be transmitted to counsel for Defendants.
  12
  13          IT IS SO ORDERED.

  14          DATED: ~~~'                7r ''~~~
  15
  16
                         The Honorable Karen L. Stevenson
  17
                         United States District Magistrate Judge
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
                                                                    [PROPOSED]ORDER GRANTING
  2g   Case No. 2:18-cv-01844 GW (KSx)
                                                         DEFENDANTS' AMENDED APPLICATION FOR
                                                    1-    AN ORDER FOR THE ISSUANCE OF LETTERS
       Case No. 2:18-cv-02693 GW (KSx)
                                                         OF REQUEST FOR INTERNATIONAL JUDICIAL
                                                                                   ASSISTANCE
